597 So.2d 225 (1992)
In the Matter of ANONYMOUS, a Minor.
2910222.
Court of Civil Appeals of Alabama.
February 26, 1992.
*226 Elizabeth Potter Graham of Legal Aid Soc. of Birmingham, Inc., for appellant.
No brief for appellee.

ON RETURN TO REMAND
PER CURIAM.
We remanded this case for the juvenile court to make specific findings of fact on both prongs of § 26-21-4(f), as required by § 26-21-4(g). 597 So.2d 224. The juvenile court complied with our remand and timely filed those findings with this court. The juvenile court found that the minor is not mature and well enough informed to make the abortion decision and that the performance of the abortion is not in the best interests of the minor. The juvenile court again denied the minor's request for a waiver of parental consent. The minor filed a petition for review of these findings with this court.
Without addressing whether the juvenile court erred in finding "that the minor is not mature and well-informed enough to make the abortion decision," we find that the record evidence does not support the juvenile court's judgment that the "abortion is not in the best interests of the minor."
In addressing the second prong, the juvenile court found that an abortion, absent parental consultation, in this case would be detrimental to the child both emotionally and physically and not in the best interests of the child. The record evidence does not support the juvenile court's finding that an abortion without parental consultation would or could be emotionally and physically detrimental to the child.
Also, the record is void of any evidence that the abortion is not in the best interests of the minor. All the evidence presented to the trial court showed the abortion to be in the minor's best interests. "There being no evidence supporting a finding that the abortion is not in the minor's best interests, and overwhelming evidence that it is, the trial court erred in denying the waiver of consent." Ex parte Anonymous, 531 So.2d 901, 907 (Ala.1988).
In accordance with our supreme court's decisions, this court must reverse the judgment of the juvenile court. This case is remanded for a judgment to be entered, within five days from the release of this opinion, granting the minor the waiver of consent that she has requested.
REVERSED AND REMANDED WITH DIRECTIONS.
All the Judges concur.